Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01-24-2022, with respect to the rejection(s) of claim(s) 45 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see Remarks, filed 01-24-2022, with respect to 101 (non-statutory) rejection of claim 55 have been fully considered and are persuasive.  This specific rejection has been withdrawn in light of new amendments. 
Applicant's arguments filed Remarks 01-24-2022, w.r.t. 101 (abstract idea) rejection have been fully considered but they are not persuasive. The attorney argues in pgs. 3-5 that: “language of claim 45 indicates that its operations are performed by one or more servers executing a SaaS software component - not as "mental steps" entirely in the human mind… Automatically and continuously managing and monitoring cyber risk, by removing human intervention in the process, is a key element of the commercial marketability of the present invention… computer readable medium may be a computer readable signal medium or a computer readable storage medium (including, but not limited to, non-transitory computer readable storage media)" and that "a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device", and in paragraph [0029] of the Specification which states that "SaaS is a software licensing and delivery model in which software is licensed on a subscription basis and is centrally hosted. SaaS is typically accessed by users using a thin client, e.g. via a web browser. SaaS is considered part of the nomenclature of cloud computing”. The examiner strongly disagrees with the arguments. First, the system claim 45 individually recites performing management and monitoring cyber risk, threat etc. of one or more assets, determines if a rule applies and performs corrective action based on matching rule. The words as indicated in the rejection shall recite layer, API, software or processor, though it may recite those words, the concept individually is abstract because it shall be performed by one or more human(s) with or without use of a computer and the steps are routine, obvious and well known functionalities in the art. Second, reciting: receiving emerging threat and vulnerabilities, scanning dark web periodically, the SaaS component stored in a cloud layer, tenants are classified, providing notifications via email, text etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. pg. 23 computer program instructions may be provided to a processor of a general purpose computer) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea. Therefore the rejection is maintained. 
Applicant's arguments filed Remarks 01-24-2022, w.r.t. 103 rejection have been fully considered but they are not persuasive. The attorney argues in pgs. 8-10 that: “… claims 36-55 are patentable at least because they recite "notifying users" when a rule is applied as a result of detecting an event affecting an asset while Aziz fails at most teaches notifying other controllers and digital devices. Che fails to overcome the shortcomings of Aziz regarding this feature. Like Aziz, nowhere does Che disclose or teach "notifying users" when a rule is applied as a result of detecting an event affecting an asset, as claimed and nowhere in the Office Action does the Examiner allege that Che does so. Therefore, because the feature of "notifying users" recited in the claims is not taught by either Aziz or Che, this feature is also not taught by their combination” The examiner strongly disagrees with the arguments. Primary art Aziz does teach in C8L37-40, C9L43-44: analysis environment also transmits or commands the transmission of the unauthorized activity signature to one or more other controllers. The heuristic module provides information that the network data is suspicious… C9L56-60: If a malware attack is detected within the intercepted data, the unauthorized activity signature is generated by the signature module and transmitted to one or more controllers. C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller (i.e., notifying user(s)). MPEP 2141.02: VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the rejection is maintained.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 36 – 55 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determining if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously.
Step 1: The claims 36, 45 and 55 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 36, 45 and 55 recites: updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determining if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or with a generic computer. Except for words ‘system for continuous cyber risk management and monitoring’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with a generic computer manually. For example, checking if events/activities affected given entities and obtaining various information, in any office or campus can also be perceived to be done automatically/manually and continuously in an orderly fashion. In the context of these claims taking remedial measures accordingly. 
Dependent claims 37 – 44 and 46 – 54 which in turn recite receiving emerging threat and vulnerabilities, scanning dark web periodically, the SaaS component stored in a cloud layer, tenants are classified, providing notifications via email, text etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determining if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. pg. 23 computer program instructions may be provided to a processor of a general purpose computer) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determining if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 37 – 44 and 46 – 54 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 – 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al (US 8898788), hereafter Az and Chesla, Avi  (US 20080086772), hereafter Che.
Claim 36: Az teaches a method for continuous cyber risk management and monitoring comprising: at a software as a service (SaaS) component comprising computer readable program code embodied on non-transitory computer readable storage medium that is executed by a processor (C5L26-28, C20L1-4 controller (i.e.,. SaaS) includes software…, non-transitory machine readable medium having embodied thereon executable code, the executable code being executable by a processor…): detecting an event affecting an asset of the one or more assets; (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network);
determining whether a rule applies to the event by searching and matching the one or more rules with information associated with the event; (C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity);
and when a rule applies: performing an action, wherein performing an action includes performing at least one of a corrective, remedial, or mitigating action as specified by the applicable rule; (C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine);
and notifying users, wherein the method is performed automatically and continuously. (C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected. C8L37-40: analysis environment also transmits or commands the transmission of the unauthorized activity signature to one or more other controllers. C9L43-44: the heuristic module provides information that the network data is suspicious… C9L56-60: If a malware attack is detected within the intercepted data, the unauthorized activity signature is generated by the signature module and transmitted to one or more controllers. C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller (i.e., notifying user(s)).
Az is silent on updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
Che teaches  updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata; ([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 45: Az teaches a system for continuous cyber risk management and monitoring comprising (Figs. 1 – 3): a software as a service (SaaS) component for automatically and continuously performing cyber risk management and monitoring, wherein the SaaS component includes: a cyber risk continuum layer for determining whether a rule applies and, if so, at least one of performing an action and notifying users, wherein performing an action includes performing a corrective, remedial, or mitigating action as specified by the applicable rule; a business logic layer for detecting an event and determining whether a rule applies to the event by searching and matching information associated with the event with the one or more rules; an application programming interface (API) layer for communicating between the business logic layer and a front-end UI layer; the front-end UI layer for communicating and displaying information between the API layer and a client application executing on one or more tenants of the SaaS component. (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network; C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity; C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine; C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected; C8L37-40: analysis environment also transmits or commands the transmission of the unauthorized activity signature to one or more other controllers. C9L43-44: the heuristic module provides information that the network data is suspicious… C9L56-60: If a malware attack is detected within the intercepted data, the unauthorized activity signature is generated by the signature module and transmitted to one or more controllers. C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller (i.e., notifying user(s));
Az is silent on a cloud storage data layer for storing one or more rules that associates a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
Che teaches a cloud storage data layer for storing one or more rules that associates a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata; ([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 55: Az teaches a non-transitory computer readable storage medium for continuous cyber risk management and monitoring, said non-transitory computer readable storage medium comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code that, when executed by a processor, is configured for: detecting an event affecting an asset of the one or more assets; determining whether a rule applies to the event by searching and matching the one or more rules with information associated with the event; and when a rule applies: performing an action, wherein performing an action includes performing at least one of a corrective, remedial, or mitigating action as specified by the applicable rule; and notifying users, wherein the method is performed automatically and continuously. (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network; C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity; C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine; C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected; C8L37-40: analysis environment also transmits or commands the transmission of the unauthorized activity signature to one or more other controllers. C9L43-44: the heuristic module provides information that the network data is suspicious… C9L56-60: If a malware attack is detected within the intercepted data, the unauthorized activity signature is generated by the signature module and transmitted to one or more controllers. C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller (i.e., notifying user(s));
Az is silent on updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
Che teaches updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata; ([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 37: Az and Che teaches the method of claim 36, wherein updating the one or more rules includes receiving emerging threats and vulnerabilities from a commercial or a noncommercial aggregator of rules information. (Az: C8L48-52: unauthorized activity signatures are generated by the analysis environment or another controller. The unauthorized activity signatures is then be transmitted to the signature module (C13L16-18)).
Claim 38: Az and Che teaches the method of claim 36, wherein updating the one or more rules includes scanning the dark web and other sources for emerging threats and vulnerabilities. (Az: C6L5-26: the heuristic module performs a dark internet protocol (IP), ports heuristic and flags network data coming from a infected device that has not previously been identified by the heuristic module (C14L17-19) the interceptor module notifies a DHCP server to associate a given dark IP addresses to the controller and (C13L48-49) policy engine comprises a list of nonfunctional "dark" internet protocol (IP) addresses).
Claim 39: Az and Che teaches the method of claim 38, wherein scanning the dark web is performed periodically based on a predefined schedule. (Az: C6L6-7: the heuristic module performs a dark internet protocol (IP) heuristic (C1,2L67,1-2) scanning may be performed based on a schedule).
Claim 40: Az and Che teaches the method of claim 36, wherein the the computer-executable instructions of the SaaS component are stored and executed by a server of a cloud service and a thin client installed at one or more tenants of the cloud service. (Az: C17L1-8: controller comprises a processor, a memory system, a storage system, an I/O interface, a communication network interface, and a display interface which are all coupled to a system bus. The processor is configured to execute executable instructions. The processor comprises circuitry or any one or more processors capable of processing the executable instructions).
Claim 41: Az and Che teaches the method of claim 40, wherein tenants are classified and subclassified by industries they represent. (Az: C15L2-4: copy only the network data intended for a particular set of IP addresses associated with a particular set of the destination devices).
Claim 42: Az and Che teaches the method of claim 36, wherein the one or more rules associates attributes and properties with each asset, wherein the attributes and properties include at least one of an: asset classification, asset category, sub-category, and asset owner. (Az: C7L3-19: the scheduler configures characteristics of the virtual machine to mimic only those features of the destination device that are affected by the network data and determines the features (such as ports, drivers and other devices) of the destination device that are affected by the network data by receiving and analyzing the network data from the tap).
Claim 43: Az and Che teaches the method of claim 36, wherein notifying users includes at least one of: notifying users of assets similar to the assets directly affected by the event and notifying asset owners. (Che: [0010] the controller receiving the created attack signatures from at least one intelligent security agent and, according to pre-defined propagation rules and the signature's characteristic attributes, the controller updating a black list associated with the plurality of intelligent security agents distributed across the network with the created signature).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of notifying threat affected users as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 44: Az and Che teaches the method of claim 36, wherein notifying users includes at least one of: updating an administrator dashboard, sending push notifications including at least one of: an email, a text message, and a voicemail message, and providing pull notifications including at least one of: posting on a website and updating a display on a dashboard user interface. (Az: C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller).
Claim 46: Az and Che teaches the system of claim 45, wherein updating the one or more rules includes receiving emerging threats and vulnerabilities from a commercial or a noncommercial aggregator of rules information. (Az: C8L48-52: unauthorized activity signatures are generated by the analysis environment or another controller. The unauthorized activity signatures is then be transmitted to the signature module (C13L16-18)).
Claim 47: Az and Che teaches the system of claim 45, wherein updating the one or more rules includes scanning the dark web and other sources for emerging threats and vulnerabilities. (Az: C6L5-26: the heuristic module performs a dark internet protocol (IP), ports heuristic and flags network data coming from an infected device that has not previously been identified by the heuristic module (C14L17-19) the interceptor module notifies a DHCP server to associate a given dark IP addresses to the controller and (C13L48-49) policy engine comprises a list of nonfunctional "dark" internet protocol (IP) addresses).
Claim 48: Az and Che teaches the system of claim 47, wherein scanning the dark web is performed periodically based on a predefined schedule. (Az: C6L6-7: the heuristic module performs a dark internet protocol (IP) heuristic (C1,2L67,1-2) scanning may be performed based on a schedule).
Claim 49: Az and Che teaches the system of claim 45, wherein the the computer-executable instructions of the SaaS component are stored and executed by a server of a cloud service and a thin client installed at one or more tenants of the cloud service. (Az: C17L1-8: controller comprises a processor, a memory system, a storage system, an I/O interface, a communication network interface, and a display interface which are all coupled to a system bus. The processor is configured to execute executable instructions. The processor comprises circuitry or any one or more processors capable of processing the executable instructions).
Claim 50: Az and Che teaches the system of claim 49, wherein tenants are classified and subclassified by industries they represent. (Az: C15L2-4: copy only the network data intended for a particular set of IP addresses associated with a particular set of the destination devices).
Claim 51: Az and Che teaches the system of claim 45, wherein determining whether a rule applies to the event is manually initiated by a tenant utilizing a web user interface (UI) layer. (Che [0215]: Rate limit can be configured manually per each generic signature and, globally, for all generic signatures that are from the same type).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of manually controlling UI layer as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 52: Az and Che teaches the system of claim 45, wherein the one or more rules associates attributes and properties with each asset, wherein the attributes and properties include at least one of an: asset classification, asset category, sub-category, and asset owner. (Az: C7L3-19: the scheduler configures characteristics of the virtual machine to mimic only those features of the destination device that are affected by the network data and determines the features (such as ports, drivers and other devices) of the destination device that are affected by the network data by receiving and analyzing the network data from the tap).
Claim 53: Az and Che teaches the system of claim 45, wherein notifying users includes at least one of: notifying users of assets similar to the assets directly affected by the event, and notifying asset owners. (Che: [0010] the controller receiving the created attack signatures from at least one intelligent security agent and, according to pre-defined propagation rules and the signature's characteristic attributes, the controller updating a black list associated with the plurality of intelligent security agents distributed across the network with the created signature).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of notifying threat affected users as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 54: Az and Che teaches the system of claim 45, wherein notifying users includes at least one of: updating an administrator dashboard, sending push notifications including at least one of: an email, a text message, and a voicemail message, and providing pull notifications including at least one of: posting on a website and updating a display on a dashboard user interface. (Az: C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller, (C8L32-34) correct system settings such as disabling active-x controls in a browser or updating an operating system).

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/BADRINARAYANAN /Examiner, Art Unit 2496.